DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The declaration under 37 CFR 1.132 filed 02/15/2021 is sufficient to overcome the rejection of claim 12 based upon Kummer et al. (US 2011/0185817).
The declaration states that the membrane of Kummer is intended to withstand high frequency pressure changes in a high pressure environment.  This is obtained by designing the concave arcs of Kummer’s membrane to have a minimal thickness d1 in the center with of the arc 3 as shown in Figure 8 and steadily increases towards the outer sides of the thinnest part of the arc 3 in order to achieve uniform stress field of the membrane under a load without experiencing local stress maxima under load and the load-bearing capacity is increased for the same elasticity.  Therefore, modifying the arc of Kummer’s membrane to have the constant material thickness of Mizuno the intended purpose and intended operation of Kummer’s sensor to not be met and not operate as wanted or anticipated.  Therefore, the declaration filed on 02/15/2021 is persuasive.

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Response to Arguments
Pages 6-11, filed 02/15/2021, with respect to Claim 12 have been fully considered and are persuasive.  The rejection of claim 12 has been withdrawn. 

Further reasons of why the rejection of claim 12 has been withdrawn is presented and explained below.

Allowable Subject Matter
Claims 12-30 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 12, Kummer et al. (US 20110185817; “Kummer”) teaches a pressure sensor (1; Figure 3) that has a pressure chamber side (See annotated Figure 3) for being exposed to a pressure chamber for measuring pressures in the pressure chamber ([0043]), the pressure sensor (1) comprising: a sensor housing (6; Figure 3) defining an end on the pressure chamber side of the sensor (where membrane 2 is located; Figure 3), the sensor housing (6) defining an interior space (where element 8 is placed; See Figure 3) having an opening at the pressure chamber side of the sensor (the opening is closed through the placement of membrane 2; See Figure 3), the sensor housing (6) having a virtual longitudinal axis (See annotated Figure 3) disposed extending in an axial direction symmetrically through said interior space (See Annotated Figure 3); a measuring element (8; Figure 3) arranged in the interior space of the sensor 

Mizuno et al. (US 200402325; “Mizuno”) teaches wherein the metal ([0033]) comprises steel ([0033]).

Kummer’s pressure sensor is directed to having a membrane 2 with a minimal thickness d1 in the center with of the arc 3 as shown in Figure 8 and steadily increases towards the outer sides of the thinnest part of the arc 3 in order to achieve uniform stress field of the membrane under a load without experiencing local stress maxima under load and the load-bearing capacity is increased for the same elasticity (Abstract; [0020, 0034, 0038-0039, and 0042-0043]; Figure 8).

Therefore, altering or modifying the arcs 3 of Kummer to have a constant material thickness would render the intended purpose and intended operation of Kummer’s sensor to not be met and not operate as wanted or anticipated.

Therefore, the specific limitations of "wherein the cross-section taken through the annular membrane segment by a plane  that includes the virtual longitudinal axis has a convex circular arc of constant material thickness" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856